Citation Nr: 1722130	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  15-20 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

1. Entitlement to a total disability rating for compensation based on individual unemployability due to service-connected disabilities.

2. Entitlement to increase rating of coronary disease, status post myocardial infarction (claimed as heart condition).


REPRESENTATION

Veteran represented by:	Massachusetts Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife

ATTORNEY FOR THE BOARD

S. Freeman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to February 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in June 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

The Veteran filed a fully developed claim, via VA Form 21-526EZ for TDIU due to service-connected heart disease in October 2013.  Following the RO June 2014 rating decision denying TDIU, the Veteran filed a notice of disagreement in December 2014, and claimed his service-connected diabetes and other diabetic complications also preclude him from all types of gainful employment.

In January 2017, the Veteran and his wife testified at a hearing before the undersigned Veterans Law Judge (VLJ) via videoconference.  A transcript of the hearing is associated with the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. Affording the Veteran the benefit of the doubt, beginning October 28, 2013, the Veteran's service-connected disabilities rendered him unable to secure or follow substantially gainful employment consistent with his education and job skills.
2. On January 31, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal for entitlement to increase rating for a heart condition is requested.


CONCLUSIONS OF LAW

1. Beginning October 28, 2013, the criteria for entitlement to TDIU have been met.  38 U.S.C.A. § 5107 (b) 1155 (West 2014); 38 C.F.R. §§  3.102, 3.340, 3.341, 4.16, 4.19 (2016).

2. The criteria for withdrawal of the appeal for entitlement to increase rating for a heart condition have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Issue

The Veteran perfected an appeal as to the issue of entitlement to increase rating for coronary artery disease, status post myocardial infarction (claimed as heart condition).

The Board may dismiss any appeal that does not allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  A substantive appeal may be withdrawn on the record at a hearing before the Board. 38 C.F.R. §§ 20.202 , 20.204(b) (2016).

At the January 2017 Board hearing, prior to promulgation of a decision in this case, the Veteran expressly requested withdrawal of the appeal for entitlement to an increased rating for a heart disease.  This request was made on the record during the January 2017 Board hearing.  Accordingly, there remain no allegations of error of fact or law for appellate consideration with respect to that appeal.  The Board therefore does not have jurisdiction to review the appeal, and the appeal is dismissed.


VA Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159 , 3.326 (2015); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In this decision, the Board grants entitlement to TDIU due to service-connected disabilities.  This represents a complete grant of the benefit sought on appeal.  Thus, any deficiency in VA's compliance with the notification and assistance requirements is deemed to be harmless error, and further discussion of VA's compliance with those duties as they pertain to the issue of entitlement to TDIU is not necessary.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


Legal Criteria and Analysis

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, disabilities resulting from common etiology will be considered as one disability.  38 C.F.R. § 4.16 (a).

The Veteran seeks entitlement to TDIU.  At the hearing before the undersigned the Veteran indicated that he was seeking entitlement to a TDIU because of his service-connected disabilities.

The Veteran' service-connected disabilities include diabetic nephropathy with hypertension and coronary artery disease, rated 80 percent from October 9, 2015 (previously rated as coronary artery disease with renal involvement rated as 30 percent from September 6, 2011, 100 percent from August 4, 2012, 60 percent from December 1, 2012, 100 percent from February 4, 2015, and 30 percent from June 1 2015 to October 9, 2015); adjustment disorder, rated 30 percent; diabetic mellitus, rated 20 percent; tinea pedis, rated 10 percent; diabetic peripheral neuropathy left lower extremity, rated 10 percent; diabetic peripheral neuropathy, right lower extremity, rated 10 percent; diabetic peripheral neuropathy, left upper extremity rated 10 percent; diabetic peripheral neuropathy right upper, rated 10 percent ; and hearing loss, rated 0 percent.  He has had a combined rating of at least 80 percent since September 6, 2012 with one disability rated at least 40 percent (based on the combined ratings of the disabilities of common etiology).  The Board notes that diabetes, peripheral neuropathies, coronary disease and erectile dysfunction are disabilities resulting from a common etiology, thus, they are treated as a single disability for TDIU purposes.  Thus, the preliminary schedular requirements for a TDIU rating are met.  The question remaining is whether the Veteran's service-connected disabilities (alone) render him incapable of participating in a substantially gainful occupation.

VA treatment records show that the Veteran has been prescribed a pacemaker for his heart disability.

In an October 2013 statement, the Veteran indicated that he quit his last job as an electrical engineer because he had been unable to work due to his service-connected heart disease.  Similarly, in a December 2014 statement, the Veteran indicated that all of his service-connected disabilities prohibit gainful employment.  See, VA Form 21-4138, received December 9, 2014

The Veteran was provided a VA medical examination in December 2014.  The examination report shows a diagnosis of atherosclerotic cardiovascular disease with a diagnosis date of 2006.  The Veteran reported chest pain and shortness of breath.  He recently received pacemaker to help with his heart disease.  The Veteran's coronary artery disease was noted as ischemic heart disease.  The Veteran used medications such as Amiodarone, Metprolol, Valsartan, Pravastatin, Isosorbide, ASA, and Nitroglycerin.  The Veteran has had a myocardial infarction.  He does not have congestive heart failure.  The examiner noted that the Veteran had arrhythmia diagnosed as atrial fibrillation with intermittent episodes.  The Veteran did not have a heart valve condition.  He had an angioplasty reported as occurring in 2006 and 2012.  On examination, his heart rate was 68, regular rhythm, and a normal heart sound was noted.  He had normal peripheral pulses.  He had trace edema.  There was no evidence of cardiac hypertrophy.  The echocardiogram completed on March 13, 2013 noted an LVEF of 60-65 percent.  Wall motion and thickness was normal.  An exercise stress test was completed on December 31, 2014.  The Veteran reported symptoms of dyspnea, fatigue and agina.  The examiner indicated a level of 5 to 7 METs, described as consistent with activities such as walking 1 flight of stairs, golfing, mowing lawn and engaging in heavy yard work.  The examiner indicated that the exercise stress test most accurately reflected the Veteran's current cardiac functional level.  The examiner stated that the METs level limitation was due solely to the heart disease.  

In an April 2015 medical opinion, a VA examiner found that, based on his normal EF, he would be able to engage in a sedentary lifestyle, but he would not be able to lift, pull, push over 20 pounds, climb ladders, or run.

Similarly, in an October 2015 VA diabetes examination, the examiner opined that the impact of the Veteran's diabetic mellitus on his ability to work is limited by the Veteran's frequent monitoring his glucose during the day, thereby prolonging completion of tasks.  The examiner found that the Veteran has had diabetic peripheral neuropathy and diabetic nephropathy or renal dysfunction, caused by diabetic mellitus.  The VA examiner opined that the Veteran's erectile dysfunction is at least as likely as not (at least a 50 percent probability) due to his service-connected diabetic mellitus, and further opined that the diabetic mellitus has aggravated the Veteran's renal disease.

An employment information statement dated in August 2012, completed by the Veteran's employer, stated that the Veteran last worked on August 3, 2012.  While the Veteran's employer did not state why he resigned, the Board notes that the Veteran testified he had a heart attack on August 3, 2012, and has been unable to work since then. 

The Veteran and his wife testified at his January 2017 Board hearing.  The Veteran testified he had a heart attack in August 2012 and since then he has not fully recovered, thereby preempting his ability to return to his job of nearly 54 years.  The V eteran stated he worked as a field technician, and used high-voltage equipment, transmission, and industrial automated machines.  The Veteran contends that his service-connected disabilities prevent him from doing the type of work he once did.  He said he does not have the dexterity and stability to work, because he gets tired and weak quite easily.  The Veteran also testified his previous work required him to use tools and screwdrivers, and his service-connected disabilities make it more difficult for him to hold those set of tools, or unscrew equipment.

Likewise, the Veteran's wife testified that he has been weakened in the past few years.  She stated that his mental capacity is not the same, and said he is unable to explain things correctly, which according to her is a big part of his job.  The Veteran's wife further testified they do not go out to family functions because the Veteran "cannot physically take that on himself to stay away that long without going to bed, or resting." She testified that the Veteran had a pacemaker put in to help with his heart, but he still has congestive heart failure.  She said he got "winded" while on his way for his Board hearing and had to sit down, because he was too weak to continue.

Given the Veteran's significant disabilities (most notably heart disease and diabetes mellitus) and the restricted occupational opportunities facing him due to his limited work experience (his employment history has consisted of work requiring physical duties) and his educational background, the Board finds it reasonable to conclude that his service-connected disabilities preclude him from participating in any regular substantially gainful employment consistent with his education and occupational experience.  Resolving any remaining reasonable doubt regarding the degree of disability/impairment in the Veteran's favor, as required (See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.) the Board finds that a TDIU rating is warranted.


ORDER

Entitlement to a TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.

The claim for entitlement to increase rating for a heart condition is dismissed.



____________________________________________
MICHAEL MARTIN	
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


